KINKADE, J.
Epitomized Opinion
Thie'ken was indicted for non-support of his illegitimate minor child. The jury found the defendant guilty upon trial. In the court’s charge the court in speaking' of the weight that the jury should give to the evidence of any one witness used the word “his” instead of “his or her.” The defendant claimed that this was error inasmuch as the prosecuting witness was a woman. The accused also claimed that the verdict was manifestly against the weight of the evidence. In sustaining the verdict of the lower court, the Court of Appeals held:
1. As the court was speaking generally of the case and was referring to all the evidence in the case, no error was committed by .the omission of the word “her.”
2.Before the verdict will be set aside by a reviewing court, it must be clearly against the weight of che evidence. As the verdict was supported 'by some evidence it cannot be said that it was manifestly igainst the weight of the evidence.